DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a Non-Final action in response to an original application filed on 09/29/2020. Accordingly, claims 1-20 are currently pending. Claims 1, 8 and 15 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 13 and 19 are objected to because of the following informalities: please include abbreviation of “GPS” (Global Positioning System).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2007/0249341 A1) in view of Kim et al. (US 2012/0170534 A1).

Regarding claims 1, 8 and 15, a system for communication using dynamic spectrum access , the system comprising:
at least one processor, [Chu et al., Paragraph 2, Ref # 214],  
and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, [Chu et al., Paragraph 2, Ref # 250 and 214],   cause the at least one processor to: 
select from a list of available dynamic spectrum access channels, a set of channels as active channels, [The elected leader generates a set of hopping information for the DFHC including a hopping schedule or pattern that defines when each member of the DFHC should hop to a different channel and also defines which channel the member should hop to from among a set of working channels (e.g., a subset of channels determined to be available in a particular spectrum such as the TV band). During operation of the DFHC, the community members hop in a synchronized manner among the working channels according the leader's decision or hopping information provided to each member's BS, (Chu et al., Paragraph 21)], the active channels comprising uplink channels and downlink channels, [The BS transmits in the downstream to the various CPEs, which respond back to the BS in the upstream direction, and these communications may be thought of as downlink and uplink communications or signals, (Chu et al., Paragraph 7)], 
distribute the active channels among a plurality of base station radios of a base station, wherein a different channel is assigned to different base station radios of the plurality of base station radios, [The elected leader generates a set of hopping information for the DFHC including a hopping schedule or pattern that defines when each member of the DFHC should hop to a different channel and also defines which channel the member should hop to from among a set of working channels (e.g., a subset of channels determined to be available in a particular spectrum such as the TV band), (Chu et al., Paragraphs 7 and 21)], 
assign at least one uplink channel and at least one downlink channel to a plurality of client devices based on locations of the plurality of client devices, wherein at least some client devices of the plurality of client devices have active channels in common, [As shown in FIG. 1, the system 100 includes two DFHCs 170, 180 with BS4 162 operating a standalone WRAN 160. For example, there may be a determination, such as by operation of the BSs along with serviced CPE that there 9 or more available channels in the geographic region of the system 100. In this cases the WRAN 160 operated by BS4 162 to use one of these channels as its working channel in non-hopping or normal mode or to use two of these channels as its working channels in a dynamic frequency hopping community (DFHC) mode, (Chu et al., Paragraph 23)],
group at least some of the client devices having the active channels in common on shared channels that include the active channels and at least one backup channel, [The other five WRAN may be organized into the DFHC 170, 180 to use the other 7 available channels. Specifically, DFHC 170 may include WRANs 110, 120, 130 with the BS2 122 being the "leader" that operates, as explained in detail below, to set or define the set of working channels used by the DFHC 170 and also the hopping information for each member base station (i.e., BS1, 112, BS2, 122, and BS3 132). Likewise, DFHC 180 may include WRANs 140, 150 operated by BS5 142, and BS6 152 with the BS5 being the leader of the DFHC 180 that defines or generates the hopping information for the members BS5 142, BS6 152, (Chu et al., Paragraphs 23-35)],
assign time slots to the client devices in the group, [The elected leader generates a set of hopping information for the DFHC including a hopping schedule or pattern that defines when each member of the DFHC should hop to a different channel and also defines which channel the member should hop to from among a set of working channels (e.g., a subset of channels determined to be available in a particular spectrum such as the TV band), (Chu et al., Paragraphs 21-26)], 
and enable communication, with channel hopping between the active channels and the at least one backup channel, between the client devices using the shared channels during the assigned time slots, [The manager 220 may use the hopping information generator 236 to process the set of neighboring BSs 254 or at least those requesting membership and the available channel set 252 to select a working set of channels 262 and to generate a set of hopping information 266, which defines the hopping pattern or sequence for all the BS in the list 258. The hopping information 266 is transmitted, such as in a message generated by the communication module 222 to each of the member BSs from the leader BS, (Chu et al., Paragraphs 35-40)], 

Kim et al. teaches STAs 1230 and 1240 operating as unlicensed devices in TVWS use database information having available channel data according to regional locations thereof in order to acquire information on available channels, (Kim et al., Paragraph 48), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Chu et al. by assigning the uplink and downlink channels based on locations of the plurality of client devices, (Kim et al., Paragraph 48), in order to solve the problem of coexistence of unlicensed devices using TVWS, (Kim et al., Paragraph 10).

Regarding claims 2, 9 and 16, the system wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to group all client devices having the active channels in common on same ones of the shared channels and assign different time slots for communication for each of the client devices on the same ones of the shared channels, wherein each of the client devices within the group sequentially hops across the active channels in common and transmits data at the assigned time slot for the client device on each of the active channels, such that each client device changes the active channel on which the client device is transmitting at each of the assigned time slots for the client device, [The other five WRAN may be organized into the DFHC 170, 180 to use the other 7 available channels. Specifically, DFHC 170 may include WRANs 110, 120, 130 with the BS2 122 being the "leader" that operates, as explained in detail below, to set or define the set of working channels used by the DFHC 170 and also the hopping information for each member base station (i.e., BS1, 112, BS2, 122, and BS3 132). Likewise, DFHC 180 may include WRANs 140, 150 operated by BS5 142, and BS6 152 with the BS5 being the leader of the DFHC 180 that defines or generates the hopping information for the members BS5 142, BS6 152, (Chu et al., Paragraphs 23-35)].

Regarding claims 3, 10 and 17, the system wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to group client devices having at least two active channels in common to share one or more of the active channels, and assign remaining client devices only one active channel, wherein a dwell time is a same for all active channels, the dwell time of the base station radios on an uplink channel defining a time the base station radios stay on an uplink channel to serve the grouped client devices, and a number of dwell time overlaps are no greater than a number of available base station radios, [The other five WRAN may be organized into the DFHC 170, 180 to use the other 7 available channels. Specifically, DFHC 170 may include WRANs 110, 120, 130 with the BS2 122 being the "leader" that operates, as explained in detail below, to set or define the set of working channels used by the DFHC 170 and also the hopping information for each member base station (i.e., BS1, 112, BS2, 122, and BS3 132). Likewise, DFHC 180 may include WRANs 140, 150 operated by BS5 142, and BS6 152 with the BS5 being the leader of the DFHC 180 that defines or generates the hopping information for the members BS5 142, BS6 152, (Chu et al., Paragraphs 23-35)].


Regarding claims 5, 12, 13 and 19, the system wherein the plurality of client devices is located within a plurality of regions and wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to select one active channel as a beaconing channel to communicate during a beaconing period by hopping across the downlink channels on which the base station can communicate and transmit a beacon signal on each of the downlink channels, the beaconing period occurring outside of a normal transmission period, wherein the beacon signals have embedded information including coordinates of a region of the plurality of regions, available channels for the region and a buffer slot in the channels, and further cause the at least one processor to use the beaconing period to configure a new client device, the new client device hopping across a plurality of channels stored within the new client device, the new client device identifying during the beaconing period (i) a region of the plurality of regions in which the new client device is located based on a GPS location of the new client device and (ii) available channels from the plurality of channels stored within the new client device, [The timing of the BS may be handled by GPS timing or other techniques to provide synchronized compliance with a leader-defined hopping pattern, (Chu et al., Paragraphs 39 and 40)].

Regarding claim 6, the system of claim 1, wherein the computer program code is further configured to, with the at least one processor, cause the at least one processor to allow a client device to communicate only on the assigned uplink and downlink channels and during the assigned time slot, wherein a time slot length for the assigned time slot for each client device is determined based at least on a throughput requirement of the client device and a configuration [The timing of the BS may be handled by GPS timing or other techniques to provide synchronized compliance with a leader-defined hopping pattern, (Chu et al., Paragraphs 39 and 40)].

Allowable Subject Matter
Claims 4, 7, 11, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478